 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-220-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   JORGE MENDOZA-RABAGO,                              DATE: May 20, 2021
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case was set for a status conference on May 20, 2021. By this stipulation, the parties

18 request that the Court continue the status conference to June 24, 2021, and to exclude time under Local

19 Code T4 as well under the Court’s General Orders, for the reasons set forth below.
20          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

21 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

22 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

23 address public health concerns related to COVID-19.

24          Although the General Orders address the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

27 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

28 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 2 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 3 or in writing”).

 4          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 5 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 6 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 7 the ends of justice served by taking such action outweigh the best interest of the public and the

 8 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 9 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

10 ends of justice served by the granting of such continuance outweigh the best interests of the public and

11 the defendant in a speedy trial.” Id.

12          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

13 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

14 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

15 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

16 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

17 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

18 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

19 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
20 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

21          The government requests that, in light of the societal context created by the foregoing, this Court

22 should consider the following case-specific facts in finding excludable delay appropriate in this

23 particular case under the ends-of-justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this

24 Court should designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172,

25 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).

26

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through his counsel of record, hereby stipulate as follows:

 4          1.     By this stipulation, the defendant now moves to continue the status conference to June

 5 24, 2021 , and to exclude time between May 20, 2021, and June 24, 2021, under Local Code T4, in

 6 addition to the exclusion of time appropriate in light of public health concerns cited by the Court’s

 7 General Orders.

 8          2.     The parties agree and stipulate, and request that the Court find the following:

 9                 a)      The government has produced discovery in this matter, including the arresting

10          officer’s report, photographs of the narcotics seized, and DEA laboratory reports. The

11          government has also produced video footage of the arrest taken from a law enforcement

12          vehicle’s in-car camera.

13                 b)      Defense counsel will need additional time to consider the current charges in light

14          of the discovery that has been produced. Defense counsel will also need time to investigate and

15          conduct research related to the current charges, and to discuss potential resolutions with his

16          client, to prepare pretrial motions, and to otherwise prepare for trial.

17                 c)      Counsel for the defendant believes that failure to grant the above-requested

18          continuance would deny him the reasonable time necessary for effective preparation, taking into

19          account the exercise of due diligence.

20                 d)      The government does not object to the continuance.

21                 e)      Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period between May 20, 2021, and June 24,

26          2021, inclusive, is deemed excludable pursuant to the Court’s General Orders, and pursuant to 18

27          U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

28          the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

 2          3.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6   Dated: May 17, 2021                            PHILLIP A. TALBERT
                                                    Acting United States Attorney
 7
                                                    /s/ JAMES R. CONOLLY
 8                                                  JAMES R. CONOLLY
                                                    Assistant United States Attorney
 9

10
     Dated: May 17, 2021                            /s/ TIM WARRINER
11
                                                    TIM WARRINER
12                                                  Counsel for Defendant
                                                    JORGE MENDOZA-RABAGO
13

14

15
                                                     ORDER
16
            IT IS SO ORDERED.
17
     Dated: May 18, 2021
18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
